Fourth Court of Appeals
                                San Antonio, Texas

                                     JUDGMENT
                                   No. 04-18-00736-CV

                  Terry T. GARCIA, Deceased and/or All Other Occupants,
                                      Appellants

                                            v.

                      REVERSE MORTGAGE SOLUTIONS, INC.,
                                  Appellee

                 From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2018CV02856
                          Honorable Jason Wolff, Judge Presiding

    BEFORE JUSTICE MARTINEZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

        In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that no costs shall be assessed against appellant, Cindy Garcia, in
relation to this appeal because she qualifies as indigent under TEX. R. APP. P. 20.

      SIGNED July 10, 2019.


                                             _____________________________
                                             Rebeca C. Martinez, Justice